 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   JAMES ROBERT STANFORD,        ) NO. ED CV 19-0276-SVW(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )          JUDGMENT
                                   )
14   D. PARAMO, Warden,            )
                                   )
15                                 )
                    Respondent.    )
16                                 )
     ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and
19   Recommendations of United States Magistrate Judge,
20

21        IT IS ADJUDGED that the Petition is denied and dismissed with
22   prejudice.
23

24             DATED:    August 14,
                        ____________________________, 2019.
25

26                                 _______________________________
                                        ____________________
                                                           __
                                           STEPHEN V.
                                                    V WILSON
                                                       WILSO
                                                           ON
27                                   UNITED STATES DISTRICT JUDGE
28
